Title: From Abigail Smith Adams to Eliza Susan Morton Quincy, 24 March 1806
From: Adams, Abigail Smith
To: Quincy, Eliza Susan Morton



my dear Mrs Quincy
Quincy March 24th 1806

I have contemplated writing to you for some time, and thanking you for the information which I have received through you respecting my Son’s Health; when he writes himself, he is too much occupied with public cares, and too inattentive to himself, to give me such information as I am desirous of obtaining upon a subject, which has given me, many anxious hours.
there are some malidies so deep rooted, that the most delicate hand dare not probe. the attempt might fix an incurable wound,. a depression of Spirits I am certain have has been the chief cause of his low state of Health. it gave me particular pleasure when you informed me through my sister that he appeard in better Health, and Spirits, than when he arrived in Washington.
your little Sophia is a very fine Child and grows rapidly. I need not add, that She is as attentively attended too, as you could desire were you present. my little Charge I think a lovely Boy, possest of an engageing temper, and disposition. the least refractory of any child I ever met with, of his Age, So lively and Sensible as he is, he has been quite an amusement to me this winter. I hope I shall not have any cause to regret that I undertook the care of him.
your good Husband my Friend has been fully initiated into the areana of politicks this Session I presume, tho closed doors have precluded the Masters from knowing what their Servants were transacting.—aya it was not so in my day. what the federalists dared to do, they dared to avow, tho Secrecy is Sometimes necessary, and the fate of a Nation may be involved in a disclosure of measures. Yet Such was the Clamour of the Democrats and there adherents under the former Administrations, that closed doors for any length of time was a Novelty. when we have been permitted to hear mr Quincy upon any Subject, we have been much pleased and entertaind, and have to regret that the one half has not been told us.
I have been mortified to see such confusion in counsels as have marked every period of the present Session. Such a timid time serving wavering policy. Such a deficiency in tallent amongst the Ruling party, excepting mr Randolph, who uses the whip and Scourge like a true Virginian, we do not read any thing which would circulate the Blood, or quicken the pulse a Single Stroke, and he appears like a Lunitick, more than a wise Man legislating for a Great Nation. if he is right upon one subject, he is totally wrong upon others, tho he pretends a respect for the Constitution when it Suits his purpose, he would break and Scatter it like Chaff before the wind when it militates with his purposes. witness his exultation upon the illegal acts past in the Seventh Congress. he reminds me of a woman in this place, who lost her Reason for many Years, when she Saw and held converse with innumerable invisible Spirits. after a lapse of some years, She recoverd her faculties, and transacted buisness in a rational manner; so that a person unacquainted with her, would never have supposed her otherways—but touch upon the subject of her spirits—and she instantly became wild, and frantic. I have thought that the Judges were Randolphs Spirits—his late and former persecution of them cannot be considerd the ospring of sound intellects.
A sensible writer observes, that there are certain Epoch’s in the History of every Country, when the best and brightest Men are overwhelmd by a general combination in favour of Stupidity, avarice or faction. in Such cases it is vain to look for much patriotism in individuals. Let us look into the Democratic Majority, and contrast them with the federal Majority of the former Administrations where will they find a Murry, Harper, Dexter or Ames? and many others who bore a conspicuous part in Legislation in those Days; they had a Maddison, the best and most Sensible Man of their party. they also had a Giles, and many others who could clamour—but what will the journals of the Ninth Congress present to posterity? if it were possible for me to rejoice in the degradation of my country, I should have a compleat triumph. when the federalists permitted the passions of envy and jealousy to rule their reason, and judgement, they Signed the Death warrent of their own influence, and concequonce the ambition of one Man, now no more, contributed to this Catastrophy and has left a stain upon his Memory which will descend to posterity nor can all the Eulogys bestowed upon him wash it out.
“Heaven from all creatures hides the Book of fate.”
What is to be the destiny of our country time must disclose. at present clouds and thick darkness hang over it.
Present me kindly to Mr Quincy, and to miss Susan. tell my Nephew the Judge that I rejoice in his advancement; no one who knows him will suspect any change in his principles. he rose by regular succession—independant of his Merrit. I would also hope that the conscience of a Great man may be disposed to make Some attonement for the injury he has done the constitution and his country by displaceing many worthy and respected Men.
My best regards to Mrs Cranch and family. I have ever considerd her as one of those virtuous women described by king Soloman, who will do her Husband good and not evil all the days of her Life, so that the heart of her Husband may safely trust in her.
when you see my good Friend Mrs Cushing, be so kind as to present my best regards to her.
I anticipate your return to Quincy with much pleasure, and hope the Day not far distant when you may fold your dear ospring to your maternal Bosom receiving them in Health and safety from the Friends to whose care you committed them.
I am my dear Mrs Quincy /  affectionately your Friend
Abigail Adams